EXHIBIT 10.21

 

TENTH AMENDMENT (2009-2) TO THE

PENSION PLAN FOR EMPLOYEES OF AMPHENOL CORPORATION
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2002

 

Pursuant to Section 12.1 of the Pension Plan for Employees of Amphenol
Corporation as amended and restated effective January 1, 2002 (the “Plan”), the
Plan is hereby amended as follows:

 

 

1.                                       A new Section 4.1(j) is inserted to
read as follows:

 

(j)                                     USERRA.

 

(i)                                   Without limitation, in the case of a death
occurring on or after January 1, 2007, if a Participant dies while performing
qualified military service (as defined in Code Section 414(u)), the survivors of
the Participant are entitled to any additional benefits (other than benefit
accruals relating to the period of qualified military service) provided under
the Plan as if the Participant has resumed and then terminated employment on
account of death.

 

(ii)                                For years beginning after December 31, 2008,
an individual receiving a differential wage payment, as defined by Code
Section 3401(h)(2), is treated as an Employee of the Employer making the
payment.  Such differential wage payment is treated as Compensation, and the
Plan is not treated as failing to meet the requirements of any provision
described in Code Section 414(u)(1)(C) by reason of any contribution or benefit
which is based on the differential wage payment.

 

2.                                       Effective January 1, 2008, Article 5 is
re-titled “Limitations on Benefits”

 

3.                                       Effective January 1, 2008, the
introductory clause of Section 5.1 is amended and restated to read as follows:

 

Effective for Limitation Years beginning on or after July 1, 2007, and
notwithstanding any Plan provisions to the contrary, in no event may the maximum
annual retirement benefit payable to a Participant under the Plan and any other
defined benefit plan of the Employer or an Affiliated Employer at any time
within the Limitation Year exceed the limitations contained in Code Section 415
(as amended from time to time, including, without limitation, P.L. 108-218, the
Pension Funding Equity Act of 2004, P.L. 109-280, the Pension Protection Act of
2006, and P.L. 110-458, the Worker, Retiree, and Employer Recovery Act of 2008)
and the regulations and guidance issued thereunder, which are hereby
incorporated by reference, including, without limitation, the following
definition of compensation as set out therein:

 

4.                                       Effective January 1, 2008, a new
Section 5.2 is inserted to read as follows:

 

--------------------------------------------------------------------------------


 

5.2                                 Restrictions on Distributions and Accruals
to Comply With Section 436.  Notwithstanding any Plan provisions to the
contrary, Plan distributions and the accrual of benefits shall be restricted,
or, if applicable, entirely ceased to comply with the rules contained in
Section 436 of the Code and the regulations and guidance issued thereunder,
which are hereby incorporated by reference.

 

5.                                       Effective January 1, 2007, Section 7.1
is amended such that the reference to a ninety (90) day limit for written notice
of rights of payment is changed to one hundred and eighty (180) days.

 

6.                                       Effective January 1, 2007,
Section 7.6(b) is amended such that the reference to “the 90-day period” is
replaced by “the 180-day period” and the reference to “90 days” is replaced by
“180 days.”

 

7.                                       Effective January 1, 2010, Section 7.18
is amended and restated in its entirety to read as follows:

 

(a)                                  This Section applies to distributions made
on or after January 1, 1993.  Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a Distributee’s election under this part, a
Distributee may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover.

 

(b)                                 A non-spouse Beneficiary who is a
“designated beneficiary” under Code Section 401(a)(9)(E) and the regulations
thereunder, by a Direct Rollover, may roll over all or any portion of his or her
distribution to an individual retirement account that the Beneficiary
establishes for purposes of receiving the distribution and for such purposes
shall be a Distributee.  In order to roll over the distribution, the
distribution otherwise must satisfy the definition of an Eligible Rollover
Distribution.

 

8.                                       Effective January 1, 2007, Section 8.2
is amended such that the reference to a ninety (90) day limit for electing an
optional form of benefit is changed to one hundred and eighty (180) days.

 

9.                                       Effective January 1, 2007, Section 8.4
is amended such that the reference to a ninety (90) day limit for providing
notice is changed to be one hundred and eighty (180) days.

 

10.                                 Effective January 1, 2007, Section 8.4(d) is
amended and new subsections 8.4(e) and (f) are inserted to read as follows:

 

(d)                                 the right to make, and the effect of, a
revocation of a previous election to waive the Qualified Joint and Survivor
Annuity;

 

(e)                                  the right to defer a distribution,
including a description of how much larger benefits will be if commencement of
distributions is deferred; and

 

(f)                                    the relative values of the various
optional forms of benefit.

 

11.                                 Effective January 1, 2008, Sections
16.2(1) and (2) are amended to read as follows:

 

2

--------------------------------------------------------------------------------


 

(1)                                  The “Applicable Mortality Table” means:

 

(a)                                  for Plan Years through 2007, the mortality
table published in Revenue Ruling 95-6, which is based upon a fixed blend of 50
percent of the male mortality rates and 50 percent of the female mortality rates
determined under the 1983 Group Annuity Mortality Table, or such other mortality
table as is prescribed under Section 417 of the Code.  Effective for
distributions with Annuity Starting Dates on or after December 31, 2002,
notwithstanding any other Plan provisions to the contrary, any reference in the
Plan to the mortality table prescribed in Rev. Rul. 95-6 shall be construed as a
reference to the mortality table prescribed in Rev. Rul. 2001-62 for all
purposes under the Plan.

 

(b)                                 for Plan Years 2008 and thereafter, the
mortality table published in Revenue Ruling 2007-67, which is based upon a fixed
blend of 50 percent of the static male combined mortality rates and 50 percent
of the static female combined mortality rates published in proposed Treasury
Regulation Section 1.430(h)(3)-1 for valuation dates occurring in 2008, or such
other mortality table as is prescribed under Section 417 of the Code.

 

(2)                                  The “Applicable Interest Rate” means:

 

(a)                                  for Plan Years through 2007, the annual
rate of interest on 30-year Treasury securities determined as of the second
calendar month (the lookback month) preceding the first day of the Plan Year
during which the Annuity Starting Date occurs.

 

(b)                                 for Plan Years 2008 and thereafter, the
adjusted first, second, and third segment rates prescribed under Section 417 of
the Code applied under rules similar to the rules of section 430(h)(2)(C) of the
Code for the second calendar month preceding the Plan Year in which the Annuity
Starting Date occurs.

 

The Applicable Interest Rate shall remain consistent for the Plan Year stability
period.

 

12.                                 Effective January 1, 2008, Section 16.24 is
amended and restated in its entirety as follows:

 

16.24                     Eligible Retirement Plan:

 

(a)                                  An individual retirement account described
in Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, or a qualified trust described in Section 401(a) of the Code, that accepts
the Distributee’s Eligible Rollover Distribution.  However, in the case of an
Eligible Rollover Distribution to the surviving Spouse, an Eligible Retirement
Plan is only an individual retirement account or individual retirement annuity.

 

(b)                                 Effective after December 31, 2001, an
Eligible Retirement Plan shall also mean an annuity contract described in
section 403(b) of the Code and an eligible plan under section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan.  The definition of Eligible Retirement Plan shall also apply in the case
of a distribution to a surviving spouse, or to

 

3

--------------------------------------------------------------------------------


 

a spouse or former spouse who is the alternate payee under a qualified domestic
relation order, as defined in section 414(p) of the Code.

 

(c)                                  Effective after December 31, 2007, a
Participant or Beneficiary may elect to roll over directly an Eligible Rollover
Distribution to a Roth IRA described in Code Section 408A(b).  For this purpose,
the term Eligible Rollover Distribution includes a rollover distribution of
after-tax contributions, if applicable.

 

13.                                 Effective January 1, 2008, Section 16.25 is
amended and restated in its entirety as follows:

 

16.25                     Eligible Rollover Distribution:

 

(a)                                  Any distribution of all or any portion of
the balance to the credit of the Distributee, except that an eligible rollover
distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
Beneficiary, or for a specified period of ten (10) years or more; any
distribution to the extent such distribution is required under
Section 401(a)(9) of the Internal Revenue Code; and the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities).

 

(b)                                 Notwithstanding (a) above, effective after
December 31, 2001, a portion of a distribution shall not fail to be an Eligible
Rollover Distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income.  However, such portion
may be paid only to an individual retirement account or annuity described in
section 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.  Effective after December 31,
2006, such portion also may be paid to such a 403(b) plan.

 

14.                                 Effective January 1, 2010, Exhibit B is
amended by the addition of a new Section 4.1(a)(10)(vi) to read as follows:

 

(vi)                              RF Danbury Employees with Severance from
Service Date on or after January 1, 2010.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the preamble to this Section 4.1(a) for the RF Danbury Employee
whose Severance is on or after January 1, 2010, the amount of the monthly
retirement benefit in the Normal Form to be provided for each Participant who
retires on his or her Normal Retirement Date shall be equal to such
Participant’s Accrued Benefit as of any such date equal to the sum of:

 

(A)                              The number of Years of Accrual Service prior to
January 1, 2001 multiplied by $14.00; and

 

(B)                                The number of Years of Accrual Service on or
after January 1, 2001 multiplied by $28.00.

 

 

 

 

 

AMPHENOL CORPORATION

 

 

 

 

 

 

 

 

 

 

DATED:

December 17, 2009

 

BY:

/s/ Jerome F. Monteith

 

 

 

 

Jerome F. Monteith

 

 

 

 

Its: Vice President, Human Resources

 

5

--------------------------------------------------------------------------------